Exhibit 10.3

 

 

Security AGREEMENT

Dated January 29, 2020

 

and

By and Between

MRI INTERVENTIONS, INC.,


Each Other Debtor
From Time To Time Party Hereto

 

and

PETRICHOR OPPORTUNITIES FUND I LP,

as the Collateral Agent

 

 

TABLE OF CONTENTS

Page

1.   Defined Terms 1 2.   Grant of Security 5 3.   Security for Obligations 6
4.   Perfection and Protection of Security Interest 6 5.   Representations and
Warranties 7 6.   Collateral Agent’s Perfected First Priority Security Interest
9 7.   Covenants 9 8.   Event of Default 14 9.   Attorney in Fact 14
10.   Remedies Cumulative 15 11.   Remedies 15 12.   Marshalling 17 13.   No
Release or Waiver 17 14.   Assignment 17 15.   Successors and Joinders 17
16.   Notices 18 17.   Governing Law 18 18.   Entire Agreement 18
19.   Severability 18 20.   Counterparts 18 21.   Term of Agreement 18
22.   Collateral Agent 18

 

Annex 1 – Form of Pledge Supplement

Annex 2 – Form of Acknowledgement of Pledge

Annex 3 – Form of Equity Interest Power

Annex 4 – Form of Irrevocable Proxy

Annex 5 – Form of Registration Page

Annex 6 – Form of Joinder Supplement

 

 

SECURITY AGREEMENT

This SECURITY AGREEMENT (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of the 29th day of January, 2020, by and among MRI INTERVENTIONS, INC., a
Delaware corporation (the “Company”), the Subsidiary Guarantors from time to
time party hereto (and collectively with the Company, the “Debtors”) and
PETRICHOR OPPORTUNITIES FUND I LP, as Collateral Agent for itself and for the
benefit of the Investors.

WHEREAS, the Company, the Collateral Agent and the Investors party thereto are
entering into that certain Securities Purchase Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”);

WHEREAS, each Debtor (other than the Company) has agreed to guaranty the
Obligations;

WHEREAS, each Debtor will derive substantial direct and indirect benefits from
the sale of convertible notes under the Purchase Agreement; and

NOW, THEREFORE, the Debtors are entering into this Agreement in order to induce
the Investors to enter into and purchase one or more secured convertible notes
of the Company under the Purchase Agreement and to secure the Obligations,
including, with respect to the Company, the Obligations, and with respect to the
Subsidiary Guarantors, their obligations under the Guaranty Agreement.

ACCORDINGLY, the parties hereto agree as follows:

1.       Defined Terms(a)       . (a)       Capitalized terms used herein shall
have the meanings, if any, ascribed to such terms in the Purchase Agreement to
the extent not otherwise defined or limited herein. The rules of construction
and interpretation set forth in the Purchase Agreement shall also be applicable
to this Agreement and are incorporated herein by this reference.

(b)       Terms defined in the UCC that are not otherwise defined in this
Agreement or the Purchase Agreement are used herein as defined in Articles 8 or
9 of the UCC, as the context may require.

(c)       The words “hereof,” “herein” and “hereunder” and words of like import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement and paragraph references are to this
Agreement unless otherwise specified.

(d)       The term “including” is not limiting and means “including without
limitation.”

(e)       No reference to “proceeds” herein shall be deemed to authorize any
sale, transfer or other disposition of any Collateral (as defined below).

(f)       “Account” shall have the meaning set forth in Article 9 of the UCC,
including all rights to payment for goods sold or leased, or for services
rendered.

(g)       “Account Debtor” shall have the meaning set forth in Article 9 of the
UCC.

(h)       “Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

(i)       “Collateral” shall have the meaning set forth in Section 2.



 

 

(j)       “Commercial Tort Claim” shall have the meaning set forth in Article 9
of the UCC.

(k)       “Contracts” means (i) contracts and agreements for the purchase of
real and personal property, easements and rights of way, (ii) customer,
management and supplier contracts and agreements, (iii) security agreements,
guarantees and other agreements evidencing, securing or otherwise relating to
the Accounts or other rights to receive payment, and (iv) all other agreements
to which a Debtor is a party, and all contractual rights, indemnification
rights, and other remedies or provisions in respect of any of the foregoing, in
each case whether now existing or hereafter arising.

(l)       “Deposit Account” shall have the meaning set forth in Article 9 of the
UCC.

(m)       “Document” shall have the meaning set forth in Article 9 of the UCC.

(n)       “Domain Names” means all Internet domain names and associated URL
addresses in or to which any Debtor has any right, title or interest.

(o)       “Domestic Subsidiary” means any Subsidiary of the Company that is
incorporated, organized or formed under the laws of the United States, any State
of the United States or the District of Columbia.

(p)       “Electronic Chattel Paper” shall have the meaning set forth in Article
9 of the UCC.

(q)       “Equipment” shall have the meaning set forth in Article 9 of the UCC.

(r)       “Equity Interest Power” shall have the meaning set forth in Section
7(m).

(s)       “Equity Interests” means all shares of capital stock (whether
denominated as common stock or preferred stock), equity interests, beneficial,
partnership or membership interests, joint venture interests, participations or
other ownership or profit interests in or equivalents (regardless of how
designated) of or in a Person (other than an individual), whether voting or
non-voting.

(t)       “Equity Interests Equivalents” means all securities convertible into
or exchangeable for Equity Interests and all warrants, options or other rights
to purchase, subscribe for or otherwise acquire any Equity Interests, whether or
not presently convertible, exchangeable or exercisable.

(u)       “Excluded Accounts” shall have the meaning set forth in Section 7(f).

(v)       “Excluded Assets” means (i) any general intangible, instrument,
software, license, permit, lease, contract, governmental approval or franchise
(but not the proceeds thereof), if the grant of a Lien in such general
intangible, instrument, software, license, permit, lease, contract, governmental
approval or franchise in the manner contemplated by this Agreement is prohibited
by the terms of such general intangible, instrument, software, license, permit,
lease, contract, governmental approval or franchise and would result in the
termination of such general intangible, instrument, software, license, permit,
lease, contract, governmental approval or franchise, but only to the extent that
any such prohibition is not rendered ineffective pursuant to the Uniform
Commercial Code or any other applicable law or principles of equity; provided,
however, the foregoing exclusions shall in no way be construed (a) to apply if
any such prohibition would be rendered ineffective under the Uniform Commercial
Code (including Sections 9-406, 9-407 and 9-408 thereof) or other applicable law
(including any insolvency law) or principles of equity, (b) so as to limit,
impair or otherwise affect the Collateral Agent’s and the

2 

 

 

Investors’ unconditional continuing Liens upon any rights or interests of the
Debtors in or to the proceeds thereof (including proceeds from the sale,
license, lease or other disposition thereof), including monies due or to become
due under any such lease, license, contract, or agreement (including any
accounts receivable), or (c) to apply at such time as the condition causing such
prohibition shall be remedied (including pursuant to a waiver thereof or a
consent related thereto) and, to the extent severable, “Collateral” shall
include any portion of such lease, license, contract, agreement or assets
subject thereto that does not result in such prohibition, (ii) any Excluded
Accounts, and (iii) any Equity Interest in any Foreign Subsidiary to the extent
the same represents, for all Debtors in the aggregate, more than 65% of the
total combined voting power of all classes of capital stock or similar Equity
Interests of such Foreign Subsidiary which are entitled to vote.

(w)       “Fixture” shall have the meaning set forth in Article 9 of the UCC,
including all tables, seating, signage, decorations and other furniture.

(x)       “Foreign Subsidiary” means any Subsidiary of the Company that is not a
Domestic Subsidiary.

(y)       “General Intangibles” shall have the meaning set forth in Article 9 of
the UCC.

(z)       “Goods” shall have the meaning set forth in Article 9 of the UCC.

(aa)       “Instrument” shall have the meaning set forth in Article 9 of the
UCC.

(bb)       “Intellectual Property” means (i) all intellectual and similar
property of a Person, including inventions, designs, patents, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases, (ii)
all embodiments or fixations thereof and all related documentation,
applications, registrations and franchises, (iii) all licenses or other rights
to use any of the foregoing, and (iv) all books and records relating to the
foregoing.

(cc)       “Inventory” shall have the meaning set forth in Article 9 of the UCC,
including (i) all goods intended for sale, lease, display or demonstration, (ii)
all work in process, and (iii) all raw materials, and other materials and
supplies of any kind that are or could be used in connection with the
manufacture, printing, packing, shipping, advertising, sale, lease or furnishing
of such goods, or otherwise used or consumed in a Debtor’s business (but
excluding Equipment).

(dd)       “Investment Property” shall have the meaning set forth in Article 9
of the UCC, including all Pledged Equity, and any and all Supporting Obligations
in respect thereof.

(ee)       “Irrevocable Proxy” shall have the meaning set forth in Section 7(m).

(ff)       “Issuer” means, with respect to any Pledged Equity, the issuer of
such Pledged Equity.

(gg)       “Leases” means lease agreements for real or personal property to
which a Debtor is a party.

(hh)       “Letter-of-Credit Right” shall have the meaning set forth in Article
9 of the UCC.

3 

 

 

(ii)       “Licenses” means all licenses, permits and operating rights granted
to or held by a Debtor.

(jj)       “Negotiable Collateral” means all of a Debtor’s letters of credit,
Letter-of-Credit Rights, Instruments, promissory notes, drafts and Documents,
and all Supporting Obligations in respect thereof.

(kk)       “Obligations” means the Notes and all debts, liabilities, payment and
performance obligations, covenants and duties of every kind, nature and
description owing by the Company or the Subsidiary Guarantors to the Collateral
Agent or any Investor of any kind or nature, present or future, arising under
the Notes or any other Transaction Document, whether direct or indirect
(including those acquired by permitted assignment or participation), absolute or
contingent, liquidated or unliquidated, due or to become due, now existing or
hereafter arising and however acquired. The term “Obligations” includes all
principal of the Note, interest, fees, charges, expenses, reasonable attorneys’
fees, and any other sum chargeable (including interest that would accrue during
the pendency of any proceeding under insolvency laws, regardless of whether
allowed or allowable in such proceeding) to the Company or the Subsidiary
Guarantors under the Purchase Agreement, the Notes or any other Transaction
Document.

(ll)       “Pledge Supplement” shall have the meaning set forth in Section 7(b).

(mm)       “Pledged Collateral” means all (i) Pledged Equity, (ii) all other
property hereafter delivered to, or in the possession or in the custody of, the
Collateral Agent, in substitution for or in addition to the Pledged Equity,
(iii) any other property of a Debtor, as described in Section 7(m) below, now or
hereafter delivered to, or in the possession or custody of such Debtor, (iv) all
rights, privileges, authority or powers of a Debtor as an owner of such Pledged
Equity, and (v) all proceeds of the assets described in the preceding clauses
(i), (ii), (iii) and (iv) (including all dividends, instruments or other
distributions and any stocks, shares, warrants, options or other securities
rights or any other right or property which a Debtor shall receive or shall
become entitled to by way of dividend bonus, redemption, exchange, purchase,
substitution, conversion, consolidation, subdivision, preference or otherwise to
receive for any reason whatsoever with respect to the Pledged Equity, in
substitution for or in exchange for any Equity Interest constituting Pledged
Collateral, any right to receive an Equity Interest and any right to receive
earnings, interest or other income which may be paid or payable in which a
Debtor now has or hereafter acquire in respect thereof).

(nn)       “Pledged Equity” means all issued and outstanding Equity Interests
and Equity Interests Equivalents owned by a Debtor, together with all rights,
privileges, authority and powers of a Debtor relating to such Equity Interests
and Equity Interests Equivalents and the certificates, instruments and
agreements representing such Equity Interests and Equity Interests Equivalents;
provided, that, the term “Pledged Equity” shall not include any Excluded Assets.

(oo)       “Purchase Agreement” shall have the meaning set forth in the
preliminary statement.

(pp)       “Records” shall have the meaning set forth in Article 9 of the UCC.

(qq)       “Registration Page” shall have the meaning set forth in Section 7(m).

(rr)       “Securities Account” shall have the meaning set forth in Article 9 of
the UCC.

(ss)       “Security Interest” shall have the meaning set forth in Section 2.

4 

 

 

(tt)       “Supporting Obligations” shall have the meaning set forth in Article
9 of the UCC.

(uu)       “Tangible Chattel Paper” shall have the meaning set forth in Article
9 of the UCC.

(vv)       “UCC” means the Uniform Commercial Code as in effect in the State of
Delaware; provided, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, priority, or remedies with
respect to the Collateral Agent’s Security Interest in any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Delaware, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

2.       Grant of Security. In consideration of the execution and delivery of,
and the extension of credit made and to be made under, the Purchase Agreement,
pursuant to which, among other things, each Investor has agreed to purchase
Notes from the Company, each Debtor hereby grants, pledges, hypothecates,
transfers and collaterally assigns to the Collateral Agent, for itself and for
the benefit of the Investors, to secure the Obligations, a continuing security
interest and lien in and to (hereinafter referred to as the “Security Interest”)
all property of such Debtor, including all of the following described property,
whether now owned or hereafter acquired, and wherever located (collectively, the
“Collateral”):

(a)       all Accounts;

(b)       all Chattel Paper (including all Tangible Chattel Paper and all
Electronic Chattel Paper);

(c)       all Commercial Tort Claims, including those shown on any Pledge
Supplement;

(d)       all Deposit Accounts and Securities Accounts;

(e)       all Documents;

(f)       all General Intangibles, including Intellectual Property and Domain
Names;

(g)       all Goods, including Inventory, Equipment and Fixtures;

(h)       all Instruments;

(i)       all Investment Property;

(j)       all Letter-of-Credit Rights;

(k)       all Supporting Obligations;

(l)       all Licenses, all Contracts and all Leases;

(m)       all Negotiable Collateral;

(n)       all Pledged Equity and Pledged Collateral;

5 

 

 

(o)       all other tangible and intangible personal property whatsoever of such
Debtor;

(p)       all monies, whether or not in the possession or under the control of
the Collateral Agent, any Investor or a bailee or Affiliate of the Collateral
Agent or any Investor;

(q)       all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral;

(r)       all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing; and

(s)       all proceeds and products, whether tangible or intangible, of any of
the foregoing, and all proceeds of any loss of, damage to or destruction of the
above, whether insured or not insured, all other proceeds of any sale, lease or
other disposition of any property or interest therein referred to above,
together with all proceeds of any policies of insurance covering any or all of
the above, the proceeds of commercial tort claims covering any or all of the
foregoing, the proceeds of any award in condemnation with respect to any of the
property of a Debtor, any rebates or refunds, whether for taxes or otherwise,
and together with all proceeds of any such proceeds, and to the extent not
otherwise included, any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral.

Notwithstanding the foregoing provisions of Section 2 or any other provision of
this Agreement or any other Transaction Document, the “Collateral” shall exclude
any Excluded Assets; provided, if and when any property of a Debtor shall cease
to be Excluded Assets, such property shall be deemed, at all times from and
after such date and so long as such Property of the type set forth in clauses
(a) through (s) above does not at any time thereafter become an Excluded Asset,
to constitute Collateral. For the avoidance of doubt, Excluded Assets shall not
include any proceeds, products, substitutions or replacements of Excluded Assets
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets).

3.       Security for Obligations. This Agreement and the Security Interest
secure payment and performance of all Obligations.

4.       Perfection and Protection of Security Interest. (a) The Debtors hereby
irrevocably authorize the Collateral Agent or its designees, at any time and
from time to time, to file such UCC financing statements, continuation
statements, amendment statements and such other documents as the Collateral
Agent may deem necessary to protect, perfect or continue or maintain perfection
of, the Security Interest in the Collateral, and appoint the Collateral Agent as
each of the Debtor’s attorney-in-fact, with a power of attorney to file on the
Debtors’ behalf such UCC financing statement forms, continuation statements,
amendment statements and execute other similar instruments as the Collateral
Agent may from time to time deem necessary to protect or perfect such Security
Interest in the Collateral, and such financing statements and amendments may
describe the Collateral covered thereby as “all assets” or “all assets of the
Debtor” or words of similar import. Such power of attorney is coupled with an
interest and shall be irrevocable prior to the termination of this Agreement in
accordance with Section 21 hereof. The Debtors shall execute and deliver to the
Collateral Agent for recordation and filing in the United States Patent and
Trademark Office or any appropriate Internet domain name registrar any
appropriate patent or trademark security document or assignment of domain names,
as applicable, in form and substance reasonably satisfactory to the Collateral
Agent as the Collateral Agent may deem necessary to protect, perfect or continue
or maintain perfection of, the Security Interest in the Intellectual Property.
In addition, the Debtors agree at the sole cost and expense of the Debtors to
make, execute, furnish,

6 

 

 

deliver or cause to be done, furnished, executed and delivered all such further
acts, information, documents and things as required hereunder or as the
Collateral Agent may reasonably require for the purpose of perfecting or
protecting the Security Interest in any Collateral, all promptly upon written
request therefor. Each Debtor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed with respect to the Security Interest in any
Collateral without the prior written consent of the Collateral Agent, provided
that such prior written consent shall only be given if approved by the Required
Holders (as defined in the Purchase Agreement), subject to such Debtor’s rights
under Section 9-509(d)(2) of the UCC.

(b)       Each Debtor hereby appoints the Collateral Agent, and the Collateral
Agent’s designee(s), as each of the Debtor’s attorney-in-fact following and
during the continuance of an Event of Default (as defined in the Notes and as
used herein, an “Event of Default”) (i) to execute and deliver notices of lien,
financing statements, assignments, and any other documents, instruments,
notices, and agreements necessary for the establishment, attachment, perfection
or protection of any security interest, pledge, lien, charge, mortgage or other
encumbrance of the Collateral Agent in any Collateral, (ii) to endorse the name
of each Debtor on any checks, notes, drafts or other forms of payment or
security consisting of Collateral that may come into the possession of the
Collateral Agent or any Affiliate of the Collateral Agent, (iii) to sign each
Debtor’s name on invoices or bills of lading, drafts against customers, notices
of assignment, verifications and schedules relating to Collateral, (iv) (A) to
notify post office authorities to change the address of delivery of mail to an
address designated by the Collateral Agent, and (B) to open and dispose of mail
addressed to each Debtor, and (v) generally, to do all things necessary to carry
out the purposes and intent of this Agreement. The powers granted herein, being
coupled with an interest, are irrevocable, and each Debtor approves and ratifies
all acts of the attorney(s)-in-fact consistent with the foregoing. Neither the
Collateral Agent nor any attorney(s)-in-fact shall be liable for any act or
omission, error in judgment or mistake of law so long as the same does not
constitute gross negligence or willful misconduct of the Collateral Agent, as
determined in a final, non-appealable judgment of a court of competent
jurisdiction.

5.       Representations and Warranties. Each Debtor, jointly and severally,
represents and warrants to the Collateral Agent and each of the Investors that:

(a)       Each Debtor (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, and (ii) has all requisite power and authority
and, to its knowledge, all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party. This Agreement and each other
Transaction Document to which each such Debtor is a party has been duly
authorized, executed and delivered by each such Debtor and constitutes a legal,
valid and binding obligation of each such Debtor enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

(b)       The execution, delivery and performance of this Agreement and each
other Transaction Document to which each such Debtor is a party by such Debtor
does not (i) require any consent or approval of any holders of Equity Interests
of such Debtor, except those already obtained, (ii) contravene the organization
documents of such Debtor, (iii) to its knowledge, violate or cause a default
under any applicable law, contract or agreement or any securities issued by such
Debtor, or (iv) result in or require the imposition of any Lien (other than Lien
of the Collateral Agent for the benefit of the Investors) on such Debtor’s
property.

7 

 

 

(c)       Each Debtor holds and will hold title to the Collateral, free and
clear of all Liens, other than Permitted Liens and the lien granted hereby. Each
Debtor (i) is the record and beneficial owner of the Collateral pledged by it
hereunder constituting instruments or certificates and (ii) has rights in or the
power to grant the Security Interest in each other item of Collateral owned by
such Debtor, free and clear of any other Lien other than Permitted Liens.

(d)       Each Debtor now keeps all material records (or copies of the same)
concerning the Accounts, Contracts, Leases, General Intangibles and other
Collateral at one or more of the offices of such Debtor that have the address
thereof set forth on Schedule 5(d).

(e)       As of the date hereof, the exact legal name of each Debtor, as such
name appears in its certificate of incorporation or formation, as applicable, is
set forth on Schedule 5(e). Each Debtor is (i) the type and form of entity
disclosed next to its name on Schedule 5(e) and (ii) a registered organization
except to the extent disclosed on Schedule 5(e).

(f)       Set forth on Schedule 5(f) is (A) the organizational identification
number of each Debtor, (B) the Federal Taxpayer Identification Number of each
such Debtor, (C) the jurisdiction of formation of each such Debtor, (D) a list
of any other corporate or organizational names or jurisdiction of formation each
Debtor has had in the past five years, together with the date of the relevant
change, and (E) the name of any other business or organization to which any
Debtor became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, at any time in the
last five years.

(g)       All Equity Interests of any Person owned or held by any Debtor are set
forth on Schedule 5(g). Each Debtor is the record and beneficial owner of, and
has legal title to, the Pledged Equity, including without limitation the Pledged
Equity listed on Schedule 5(g), and such Pledged Equity are and will remain and
all other assets constituting Pledged Collateral will be, free and clear of all
Liens and other encumbrances and restrictions whatsoever, except Permitted Liens
and the lien granted hereby.

(h)       Each Debtor has full power, authority and legal right to pledge the
Pledged Equity and any additional Pledged Collateral to the Collateral Agent.

(i)       There are no outstanding options, warrants or other agreements with
respect to the Pledged Collateral.

(j)       The Pledged Equity has been, and all additional Pledged Collateral
constituting capital stock or other equity interests will be, duly and validly
authorized and issued, and are or will be fully paid and non-assessable. The
Pledged Equity listed on Schedule 5(g) constitutes the percentage of the issued
and outstanding Equity Interests of such class of the applicable Issuer
specified on Schedule 5(g).

(k)       Neither the grant of the Security Interest in, nor the pledge of, the
Pledged Equity pursuant to this Agreement, nor the exercise of any of the
remedies of the Collateral Agent hereunder, violate, or require the consent of
any Person under, the organizational documents of any Issuer or to Debtor’s
knowledge any contract or agreement to which a Debtor is a party (other than
consents obtained on or prior to the date hereof).

(l)       No consent, approval or authorization of or filing with any
Governmental Authority on the part of any Debtor is required in connection with
or as a condition to the pledge and security interest granted in the Pledged
Equity under this Agreement, or the exercise by the Collateral Agent of the
voting and other rights provided for in this Agreement except as may be required
in connection with disposition of the Pledged Collateral by laws affecting the
offering and sale of securities generally.

8 

 

 

(m)       With respect to any certificates delivered to the Collateral Agent
representing Pledged Collateral, either such certificates are “securities” as
defined in Article 8 of the UCC as a result of actions by the Issuer or
otherwise, or, if such certificates are not “securities”, such Debtor has so
informed the Collateral Agent so that the Collateral Agent may take steps to
perfect its security interest therein as a General Intangible.

(n)       None of the Pledged Equity have been issued or transferred in
violation of the Securities Act of 1933, or the Securities Exchange Act of 1934
or other applicable Laws of any jurisdiction to which such issuance shall or
transfer may be subject.

(o)       No Pledged Collateral owned by any Debtor is or shall be held by a
securities intermediary.

(p)       Promptly on the First Closing Date, all Pledged Equity that is
certificated shall be delivered to the Collateral Agent in accordance with this
Agreement, accompanied by undated proper instruments of assignment thereof duly
executed by the applicable Debtor in blank.

(q)       As of the First Closing Date, no Debtor has any Commercial Tort
Claims.

6.       Collateral Agent’s Perfected First Priority Security Interest. The
Debtors further represent and warrant that this Agreement will, upon execution
and delivery thereof, be effective to create in favor of the Collateral Agent,
for the benefit of the Investors, to secure the Obligations, legal, valid and
enforceable Liens on, and security interests in, each Debtor’s right, title and
interest in and to the Collateral, and (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and (ii) upon the taking of possession or control by the
Collateral Agent of the Collateral with respect to which a security interest may
be perfected only by possession or control, the Collateral Agent’s Security
Interest in any Collateral will constitute fully perfected Liens on, and
security interests in, all right, title and interest of each Debtor in such
Collateral, in each case subject to no Liens other than the applicable Permitted
Liens. In addition, the Debtors further represent and warrant that the pledge,
assignment and delivery (to the extent applicable) to the Collateral Agent of
the Pledged Equity pursuant to this Agreement creates a valid Lien on and a
perfected security interest in the Pledged Equity and the proceeds thereof in
favor of the Collateral Agent, for the benefit of the Investors, subject to no
prior Lien other than Permitted Liens, if any.

7.       Covenants. The Debtors covenant and agree, jointly and severally, that:

(a)       Location of Collateral and Records. All tangible items of Collateral,
other than Inventory in transit, shall at all times be kept by each Debtor at
the business locations set forth on Schedule 5(d) (as may be supplemented from
time to time).

(b)       Commercial Tort Claims. Each Debtor shall promptly notify the
Collateral Agent in writing if such Debtor has a Commercial Tort Claim with a
value in excess of $50,000, accompanied by a pledge supplement, in substantially
the form of Annex 1 hereto (a “Pledge Supplement”), containing a specific
description of such commercial tort claim, and take all other action deemed by
the Collateral Agent to be reasonably necessary or appropriate for the
Collateral Agent in order to perfect the Security Interest in such Collateral.

(c)       Negotiable Collateral and Tangible Chattel Paper. If a Debtor shall at
any time hold or acquire any Negotiable Collateral or Tangible Chattel Paper
with a value in excess of $50,000, such Debtor shall promptly (but in any event
not later than five (5) days thereafter or such later date as the Collateral
Agent may agree) notify the Collateral Agent and, at the request and option of
the Collateral

9 

 

 

Agent, such Debtor shall forthwith endorse, collaterally assign and deliver the
same to the Collateral Agent, accompanied by such instruments of transfer or
assignments thereof duly executed in blank as the Collateral Agent may from time
to time deem reasonably necessary or appropriate for the Collateral Agent to
perfect the Security Interest in such Collateral. Each Debtor shall ensure, to
the extent requested by the Collateral Agent, that any Collateral consisting of
Tangible Chattel Paper with a value in excess of $50,000 is marked with a legend
reasonably acceptable to the Collateral Agent indicating the Collateral Agent’s
security interest in such Tangible Chattel Paper.

(d)       Electronic Chattel Paper and Transferable Records. If any Debtor at
any time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record,” as that term is defined in §201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in §16 of the Uniform
Electronic Transactions Act as then in effect in any relevant jurisdiction, with
a value in excess of $50,000, such Debtor shall promptly (but in any event not
later than five (5) days thereafter or such later date as the Collateral Agent
may agree) notify the Collateral Agent thereof and, following the Collateral
Agent’s reasonable request, shall use commercially reasonable efforts to grant
the Collateral Agent control of such Electronic Chattel Paper or transferable
record under §9-105 of the UCC or control of such Electronic Chattel Paper or
transferable record under §201 of the Federal Electronic Signatures in Global
and National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

(e)       Letter-of-Credit Rights. If any Debtor is at any time a beneficiary
under a letter of credit that is not a Supporting Obligation of any Collateral
with value in excess of $50,000, such Debtor shall promptly (but in any event
not later than five (5) days thereafter or such later date as the Collateral
Agent may agree) notify the Collateral Agent thereof and, following the
Collateral Agent’s reasonable request, shall use commercially reasonable efforts
to grant the Collateral Agent control of all such Letter-of-Credit Rights for
the purposes of Section 9-107 of the UCC.

(f)       Accounts. To further secure the prompt payment and performance of its
Obligations, each Debtor hereby grants to the Collateral Agent, for the benefit
of the Investors, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account or Securities Account of a Debtor, including
sums in any blocked, lockbox, sweep or collection account other than any deposit
account used solely for (A) payroll and accrued payroll expenses, (B) tax
payments or (C) employee benefit payments (collectively, the “Excluded
Accounts”).

(g)       Intellectual Property. Each Debtor shall promptly notify the Investor
in writing if, after the First Closing Date, such Debtor obtains any interest in
any Collateral consisting of registered Intellectual Property and, upon the
Collateral Agent’s request, shall promptly take such actions as the Collateral
Agent deems appropriate to effect the Collateral Agent’s duly perfected, first
priority Lien upon such Collateral, including, without limitation executing and
delivering to the Collateral Agent for recordation and filing in the United
States Patent and Trademark Office or any appropriate Internet domain name
registrar any appropriate patent or trademark security document or assignment of
domain names, as applicable, in form and substance reasonably satisfactory to
the Collateral Agent. The Debtors shall notify the Collateral Agent promptly if
it knows, or has reason to know, that any application or registration relating
to any Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Debtor’s ownership
of, interest in, right to use, register, own or maintain any Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing). Each Debtor shall take all
actions that are necessary or reasonably requested by the Collateral Agent to
maintain and pursue each application (and to obtain the relevant registration or
recordation) and to maintain each registration and recordation included in the
Intellectual Property. Each Debtor shall not knowingly do any act or omit to do
any act to infringe, misappropriate,

10 

 

 

dilute, violate or otherwise impair the Intellectual Property of any other
Person. In the event that any Intellectual Property of any Debtor is or has been
infringed, misappropriated, violated, diluted or otherwise impaired by a third
party, such Debtor shall take such action as it reasonably deems appropriate
under the circumstances in response thereto, including promptly bringing suit
and recovering all damages therefor.

(h)       Accounts. Each Debtor shall keep accurate and complete records of its
Accounts, including all payments and collections thereon, and shall submit to
the Collateral Agent sales, collection, reconciliation and other reports in form
reasonably satisfactory to the Collateral Agent, on such periodic basis as the
Collateral Agent may request, but not more frequently than once per calendar
month or more frequently during the continuation of an Event of Default.

(i)       Inventory. Each Debtor shall keep accurate and complete records of its
Inventory, including costs and daily withdrawals and additions, and shall submit
to the Collateral Agent inventory and reconciliation reports in form
satisfactory to the Collateral Agent, on such periodic basis as the Collateral
Agent may request but not more frequently than once per calendar month or more
frequently during the continuation of an Event of Default. Each Debtor shall not
acquire or accept any Inventory on consignment or approval, and shall take all
steps to assure that all Inventory is produced in accordance with applicable
laws. Each Debtor shall not sell any Inventory on consignment or approval or any
other basis under which the customer may return or require such Debtor to
repurchase such Inventory. Each Debtor shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all applicable laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

(j)       Equipment. Each Debtor shall keep accurate and complete records of its
Equipment, including kind, quality, quantity, cost, acquisitions and
dispositions thereof, and shall submit to Collateral Agent, on such periodic
basis as the Collateral Agent may request, but not more frequently than once per
calendar month or more frequently during the continuation of an Event of
Default, a current schedule thereof, in form satisfactory to the Collateral
Agent. Promptly upon request, each Debtor shall deliver to the Collateral Agent
evidence of their ownership or interests in any material Equipment. The
Equipment is in good operating condition and repair, and all necessary
replacements and repairs have been made so that the value and operating
efficiency of the Equipment is preserved at all times, reasonable wear and tear
excepted. Each Debtor shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications.

(k)       Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by the Collateral Agent to any Person to
realize upon any Collateral, shall be borne and paid by Debtors. The Collateral
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in the Collateral Agent’s actual possession), for
any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other Person whatsoever, but the
same shall be at the Debtors’ sole risk. Each Debtor shall defend its title to
Collateral and the Collateral Agent’s Liens therein against all Persons, claims
and demands, except Permitted Liens. Each Debtor agrees, at the sole cost and
expense of such Debtor and at the reasonable request of the Collateral Agent, to
take any and all other actions the Collateral Agent may reasonably determine to
be necessary for the attachment, perfection and first priority of the Security
Interest in any Collateral.

11 

 

 

(l)       Change Name; Reincorporate. No Debtor shall change its (i) name as it
appears in official filings in its jurisdiction of organization, (ii)
jurisdiction or form of organization, (iii) organizational identification
number, if any, or (iv) corporation, limited liability company, partnership or
other organizational structure without the prior written consent of Collateral
Agent, provided that such prior written consent shall only be given if approved
by the Required Holders, and such consent and approval shall not to be
unreasonably conditioned, delayed or withheld. No Debtor shall take any action
to the extent such action could reasonably result in any UCC financing statement
filed by the Collateral Agent to perfect the Security Interest in any Collateral
becoming misleading. Each Debtor agrees to promptly provide the Collateral Agent
with certified organizational documents reflecting any of the changes
contemplated by this clause (l) and to take all action reasonably requested by
the Collateral Agent to maintain the perfection and priority of the Security
Interest in any Collateral, if applicable.

(m)       Pledged Equity.

(i)       Each Debtor represents and warrants that all certificates, or
instruments representing or evidencing Pledged Equity shall be delivered on the
First Closing Date (to the extent existing on such date) or shall promptly (but
in any event not later than ten (10) days or such later date as the Collateral
Agent may agree) after the acquisition thereof be delivered to the Collateral
Agent, in each case, accompanied by (A) undated equity interest powers
substantially in the form attached hereto as Annex 3 (“Equity Interest Power”)
duly executed in blank by such Debtor, (B) irrevocable proxies substantially in
the form attached hereto as Annex 4 (“Irrevocable Proxy”) and (C) a duly
executed equity registration page, substantially in the form attached hereto as
Annex 5 (“Registration Page”).

(ii)       Each delivery of Pledged Equity after the date hereof (other than to
the extent existing on the date hereof) shall be accompanied by a Pledge
Supplement with respect to such Pledged Equity; provided that failure to attach
any such schedule hereto shall not affect the validity of such pledge of such
Pledged Equity. Each schedule so delivered after the date hereof shall be deemed
attached hereto and made a part hereof. Each Debtor shall, and will cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that each of its Subsidiaries is a wholly-owned subsidiary and that
the Collateral Agent shall have a first priority Lien on all Equity Interests
and Equity Interests Equivalents of each such Subsidiary; provided that the
Debtors shall not be required to pledge, in the aggregate, more than 65% of the
total combined voting power of all classes of Equity Interests of any Foreign
Subsidiary which are entitled to vote.

(iii)       Upon the occurrence and during the continuance of any Event of
Default, upon prior notice to the Debtors (i) all rights of each Debtor to
exercise the voting and other consensual rights with respect to any Pledged
Equity shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent and (ii) all rights of each Debtor to receive
distributions on account thereof shall cease and all such rights shall thereupon
become vested in the Collateral Agent. Any such distributions which are received
by any Debtor contrary to the provisions hereof shall be received in trust for
the benefit of the Collateral Agent and shall be forthwith paid over to the
Collateral Agent as additional Collateral in the same form as so received (with
any necessary endorsement).

(iv)       Each Debtor hereby agrees that if any of the Pledged Equity are at
any time not evidenced by certificates of ownership, then each applicable Debtor
shall, to the extent permitted by applicable law, (A) cause the Issuer to
execute and deliver to the Collateral Agent an acknowledgment of the pledge of
such Pledged Equity substantially in the form of Annex 2 hereto or such other
form that is reasonably satisfactory to the Collateral Agent and

12 

 

 

(B) if necessary to perfect a security interest in such Pledged Equity, cause
such pledge to be recorded on the equityholder register or the books of the
Issuer, execute any customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Collateral Agent the right to
transfer such Pledged Equity under the terms hereof.

(v)       All prior proxies given by any Debtor with respect to any of the
Pledged Collateral or any of the Pledged Equity, as applicable (other than to
the Collateral Agent) are hereby revoked, and no subsequent proxies (other than
to the Collateral Agent) will be given with respect to any of the Pledged
Collateral or any of the Pledged Equity, as applicable. The Collateral Agent, as
proxy, will be empowered and may, upon prior notice to the Company and in
accordance with the terms of this Agreement, exercise the irrevocable proxy to
vote the Pledged Collateral and/or the Pledged Equity at any and all times
during the existence of an Event of Default, including, but not limited to, at
any meeting of shareholders, partners or members, as the case may be, however
called, and at any adjournment thereof, or in any action by written consent, and
may waive any notice otherwise required in connection therewith. To the fullest
extent permitted by applicable law, the Collateral Agent shall have no agency,
fiduciary or other implied duties to any Debtor or Issuer or any other party
when acting in its capacity as such proxy or attorney-in-fact. Each Debtor
hereby waives and releases any claims that it may otherwise have against the
Collateral Agent with respect to any breach or alleged breach of any such
agency, fiduciary or other duty, except to the extent arising out of the gross
negligence or willful misconduct of Collateral Agent.

(vi)       Any transfer to Collateral Agent or its nominee, or registration in
the name of the Collateral Agent or its nominee, of the whole or any part of the
Pledged Collateral, whether by the delivery of a Registration Page to the
applicable Issuer or otherwise, shall be made, subject to the following
sentence, solely for purposes of effectuating voting or other consensual rights
with respect to the Pledged Collateral in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of the
Pledged Collateral. Notwithstanding any delivery or modification of a
Registration Page or exercise of an Irrevocable Proxy, the Collateral Agent
shall not be deemed the owner of, or assume any obligations of the owner or
holder of the Pledged Collateral unless and until the Collateral Agent expressly
accepts such obligations in writing or otherwise becomes the owner thereof under
applicable Law.

(vii)       Without the prior written consent of the Collateral Agent, provided
that such prior written consent shall only be given if approved by the Required
Holders, each Debtor agrees that such Debtor will not sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Pledged Equity or any other Pledged Collateral, nor will such Debtor create,
incur or permit to exist any Lien, other than Permitted Liens, with respect to
any of the Pledged Equity, any other Pledged Collateral or any interest therein,
or any proceeds thereof. Without the prior written consent of the Collateral
Agent, provided that such prior written consent shall only be given if approved
by the Required Holders, each Debtor agrees that it will not vote to enable, and
will not otherwise permit, any Issuer to (A) issue any stock or other securities
of any nature in addition to or in exchange or substitution for the Pledged
Equity unless such stock or other securities is pledged under this Agreement or
(B) dissolve, liquidate, retire any of its capital stock, reduce its capital or
merge or consolidate with any other Person.

13 

 

 

(n)       Other Acts as to Any and All Collateral. The Debtors shall promptly
notify the Collateral Agent in writing if, after the First Closing Date, any
Debtor obtains any interest in any Collateral consisting of Deposit Accounts
(other than Excluded Accounts), Chattel Paper, Documents, Instruments,
Intellectual Property, Investment Property or Letter-of-Credit Rights, in each
case having a value in excess of $50,000, and, upon the Collateral Agent’s
request, shall promptly take such actions as the Collateral Agent deems
appropriate to effect the Collateral Agent’s duly perfected, first priority Lien
upon such Collateral, including obtaining any appropriate possession or control
agreement. If any Collateral is in the possession of a third party, at the
Collateral Agent’s request, the Debtors shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of the Collateral Agent. The
Debtors agree, at the sole cost and expense of the Debtors and at the reasonable
request of the Collateral Agent, to take any and all other actions the
Collateral Agent may reasonably determine to be necessary for the attachment,
perfection and first priority of the Security Interest in any Collateral,
including (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that any Debtor’s signature thereon is required therefor, (ii) causing the
Collateral Agent’s name to be noted as secured party on any certificate of title
for a titled good constituting Collateral if such notation is a condition to
attachment, perfection or priority of, or ability of the Collateral Agent to
enforce, the Collateral Agent’s Security Interest in such Collateral, (iii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Collateral Agent to
enforce, the Collateral Agent’s Security Interest in such Collateral, and (iv)
obtaining governmental and, subject to the provisions of the Purchase Agreement,
other third party waivers, consents and approvals in form and substance
reasonably satisfactory to Collateral Agent, including any consent of any
licensor, lessor or other Person obligated on Collateral.

(o)       Savings Clause. Nothing contained in this Section 7 shall be construed
to narrow the scope of the Security Interest in any of the Collateral or the
perfection or priority thereof or to impair or otherwise limit any of the
rights, powers, privileges or remedies of the Collateral Agent with respect
thereto hereunder.

8.       Event of Default. Upon the occurrence and during the continuation of an
Event of Default, the Collateral Agent shall have, without any other notice or
demand upon the Debtors, (a) such rights and remedies as are set forth in the
Notes, the Purchase Agreement and herein, (b) all the rights, powers and
privileges of a secured party under the UCC and (c) all other rights and
remedies available to the Collateral Agent at law or in equity. Upon the
occurrence and during the continuation of an Event of Default, each Debtor
covenants and agrees that the Collateral Agent may sell, assign or otherwise
dispose of any Collateral pursuant to one or more public or private sales and
that any notification of intended disposition of any Collateral, if such notice
is required by law, shall be deemed reasonably and properly given if given in
the manner provided for below at least ten (10) calendar days (unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type sold on a recognized market) prior to such disposition. Upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent shall
have the right to the appointment of a receiver for the Collateral, and each
Debtor hereby consents to such appointment and hereby waives any objection they
may have thereto and the right to have a bond or other security posted by the
Collateral Agent or any other Person in connection therewith. Each Debtor
agrees, after the occurrence and during the continuation of an Event of Default,
promptly to take any actions at the Debtors’ sole cost and expense that the
Collateral Agent may reasonably request in order to enable the Collateral Agent
to obtain and enjoy the full rights and benefits granted to the Collateral Agent
under this Agreement and the other Transaction Documents. The Collateral Agent
shall have the right, in connection with the issuance of any order for relief in
a bankruptcy proceeding, to petition the bankruptcy court for the transfer of
control or assignment of the Collateral to a receiver, trustee, transferee, or
similar official or to any purchaser of the Collateral pursuant to any public or
private sale, foreclosure or other exercise of remedies available to the
Collateral Agent, all as permitted by applicable law. All amounts realized or
collected through the exercise of remedies hereunder shall be applied as
provided in the Purchase Agreement.

14 

 

 

9.       Attorney in Fact. For the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, each
Debtor hereby irrevocably constitutes and appoints the Collateral Agent as its
attorney-in-fact, with power of substitution, with authority, exercisable upon
the occurrence and during the continuation of an Event of Default, with respect
to the Collateral, to: (a) collect all Accounts, endorse its name on any note,
acceptance, Negotiable Collateral, check, draft, money order or other evidence
of debt or of payment which constitutes a portion of the Collateral and which
may come into the possession of the Collateral Agent, (b) take such action,
execute such documents, and perform such work, as the Collateral Agent may deem
appropriate in exercise of the rights and remedies granted the Collateral Agent
herein or in any other Transaction Document, in each case in accordance with the
terms of this Agreement, (c) compromise and settle or to sell, assign or
transfer or to ask, collect, receive or issue any and all claims possessed by
the Debtors which constitute a portion of the Collateral, all in the name of the
Debtors, (d) transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, (e) vote the Pledged Equity, with
full power of substitution to do so, (f) receive and collect any dividend or
other payment or distribution in respect of, or in exchange for, the Pledged
Collateral or any portion thereof, to give full discharge for the same and to
indorse any instrument made payable to any Debtor for same, (g) exercise all
other rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including, with respect to the Pledged Equity,
giving or withholding written consents of members, calling special meetings of
members and voting at such meetings), and (h) generally to do such other things
and acts in the name of any Debtor with respect to the Collateral as are
necessary or appropriate to protect or enforce the rights of the Collateral
Agent hereunder or under any other Transaction Document. The powers of attorney
granted herein are coupled with an interest and shall be irrevocable prior to
the termination of this Agreement in accordance with Section 21 hereof. To the
extent permitted by law, each Debtor hereby ratifies all that said
attorney-in-fact shall lawfully do or cause to be done. The powers conferred on
the Collateral Agent hereunder are solely to protect its interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Collateral Agent shall be accountable only for the amounts that it receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to the Debtors for
any act or failure to act, except for the Collateral Agent’s or such other
Person’s willful misconduct and/or gross negligence, as determined by a final,
non-appealable order of a court having jurisdiction over the subject matter. To
the extent that the Collateral Agent shall incur any costs or pay any expenses
in connection with its rights hereunder, including any costs or expenses of
litigation associated therewith, such costs, expenses or payments shall be
governed by Section 9.2 of the Purchase Agreement.

10.       Remedies Cumulative. Each Debtor agrees that the rights of the
Collateral Agent under this Agreement or any other Transaction Document shall be
cumulative, and that the Collateral Agent may from time to time exercise such
rights and such remedies as such Person or Persons may have thereunder and under
the laws of the United States or any state, as applicable, in the manner and at
the time that the Person or Persons in its or their sole discretion desire,
subject to the terms of such agreements. Each Debtor further expressly agrees
that the Collateral Agent shall in no event be under any obligation to resort to
any Collateral secured hereby prior to exercising any other rights that the
Collateral Agent may have against any Debtor or its property, nor shall the
Collateral Agent be required to resort to any other collateral or security for
the Obligations, prior to any exercise of the Collateral Agent’s rights against
any Debtor and its property hereunder.

11.       Remedies.

15 

 

 

(a)       For the purpose of enabling the Collateral Agent to exercise the
rights and remedies under this Section 11, upon the occurrence and during the
continuance of an Event of Default and at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, the Collateral
Agent is hereby granted a license or other right to use, without liability for
royalties or any other charge, each Debtor’s labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks, service marks and
advertising matter, URLs, domain names, industrial designs, other industrial or
Intellectual Property or any property of a similar nature, whether owned by any
Debtor or with respect to which the any Debtor has rights under license,
sublicense or other agreements (to the extent such use is permitted thereby), as
it pertains to the Collateral, in preparing for sale, advertising for sale and
selling any Collateral, and each Debtor’s rights under all licenses and all
franchise agreements, and all Intellectual Property, shall inure to the benefit
of the Collateral Agent.

(b)       Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall apply any cash held by the Collateral Agent as
Collateral and all cash proceeds of any collection, sale of, collection from, or
other realization upon any Collateral, as well as any Collateral consisting of
Cash, as set forth in the Notes. Any surplus of such cash or cash proceeds held
by the Collateral Agent and remaining after payment in full of all the Notes
shall be delivered to the Debtors.

(c)       Each Debtor hereby acknowledges that the Notes arose out of a
commercial transaction and agree that if an Event of Default shall occur and be
continuing, the Collateral Agent shall have the right to immediate possession
without notice or a hearing, and, to the extent permitted by applicable law,
hereby knowingly and intelligently waive any and all rights they may have to any
notice and posting of a bond by the Collateral Agent prior to seizure by the
Collateral Agent, or any of its transferees, assigns or successors in interest,
of the Collateral or any portion thereof. Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may, so far as the
Debtors can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom. The Collateral Agent
shall be deemed to have exercise reasonable care in the custody, safe keeping
and physical preservation of the Collateral in its possession, if it deals with
such Collateral in substantially the same manner as the Collateral Agent deals
with similar property for its own account. If an Event of Default has occurred
and is continuing, the Collateral Agent may institute and maintain, in its own
name or in the name of any Debtor, such suits and proceedings as the Collateral
Agent may be advised by counsel shall be necessary or expedient to prevent any
impairment of the Security Interest in or the perfection thereof in the
Collateral.

(d)       The Collateral Agent may in its discretion require, after the
occurrence and during the continuance of an Event of Default, the Debtors to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of the Debtors’ chief executive office(s) or at such other
locations as the Collateral Agent may reasonably designate. In addition, to the
extent permitted by applicable law, the Debtors waive any and all rights that
they may have to a judicial hearing in advance of the enforcement of any of the
Collateral Agent’s rights and remedies hereunder.

(e)       The Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, to present a Debtor or any Issuer
an Irrevocable Proxy and/or Registration Page. After the occurrence and during
the continuance of an Event of Default and upon the request of the Collateral
Agent, each Debtor agrees to deliver to the Collateral Agent such further
evidence of such irrevocable proxy or additional irrevocable proxies to vote the
Pledged Equity as the Collateral Agent may request. Upon the occurrence and
during the continuance of an Event of Default, in the event that a Debtor, as
record and beneficial owner of its Pledged Equity, shall have received or shall
have become entitled to receive, any cash dividends or other distributions in
the ordinary course, such Debtor shall deliver to the Collateral Agent, and the
Collateral Agent shall be entitled to receive and retain, all such cash or other
distributions as additional Pledged Collateral.

16 

 

 

(f)       Each Debtor recognizes that the Collateral Agent may be unable to
effect a public sale of any Pledged Equity by reason of certain prohibitions
contained in the Securities Act of 1933 and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Debtor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale of any Pledged Equity for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act or
1933 or under applicable state securities laws even if such Issuer would agree
to do so.

12.       Marshalling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including the Collateral) for, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and,
to the extent permitted by applicable law, each Debtor hereby irrevocably waives
the benefits of all such laws in connection with the enforcement of this
Agreement and the other Transaction Documents.

13.       No Release or Waiver. (a)       No transfer or renewal, extension,
assignment or termination of this Agreement, any Note or of the Purchase
Agreement or of any other Transaction Document, or additional extensions of
credit made by the Collateral Agent to any Debtor, or the taking of further
security, nor the retaking or re-delivery of the Collateral by the Collateral
Agent, or any other act of the Collateral Agent, shall release any Debtor from,
or waive any Obligation, except a release or waiver executed in writing by the
Collateral Agent in accordance with the Purchase Agreement with respect to such
Obligation or upon full payment and satisfaction of all Obligations (other than
contingent indemnification obligations for which no claim has been made).
Nothing set forth in this Agreement or any other Transaction Document, nor the
exercise by the Collateral Agent of any of the rights or remedies hereunder,
shall relieve any Debtor from the performance of any term, covenant, condition
or agreement on such Debtor’s part to be performed or observed under or in
respect of any of the Collateral.

(b)       In connection with any termination or release pursuant to clause (a)
above, the Collateral Agent shall promptly execute and deliver to the Debtors,
at the Debtors’ expense, all UCC termination statements and similar documents
that the Debtors shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 13
shall be without recourse to or representation or warranty by the Collateral
Agent. The Debtors shall reimburse the Collateral Agent for all costs and
expenses, including the fees, charges and expenses of counsel, incurred by it in
connection with any action contemplated by this Section 13 pursuant to Section
9.2 of the Purchase Agreement.

(c)       Anything herein to the contrary notwithstanding, subject to any
applicable law, the Collateral Agent shall not have any obligation or liability
under any contracts, agreements and other documents included in the Collateral
by reason of this Agreement, nor shall the Collateral Agent be obligated to
perform any of the obligations or duties of any Debtor thereunder or to take any
action to collect or enforce any such contract, agreement or other document
included in the Collateral hereunder.

17 

 

 

14.       Assignment. Each Debtor agrees that this Agreement and the rights
hereunder may be assigned in whole or in part in connection with any assignment
by the Collateral Agent or any Investor of all or any portion of the
Obligations. In the event this Agreement or the rights hereunder are so assigned
by the Investor or the Collateral Agent the terms “Investor” or “Collateral
Agent”, wherever used herein, shall be deemed to refer to and include any such
assignee, as applicable. Without the prior written consent of the Collateral
Agent, a Debtor shall not assign its rights in, or obligations under, this
Agreement.

15.       Successors and Joinders. This Agreement shall apply to and bind the
respective successors and permitted assigns of the Debtors and inure to the
benefit of the Collateral Agent and the successors and permitted assigns of the
Collateral Agent. Each Debtor shall cause each of its Domestic Subsidiaries
which, from time to time, after the date hereof shall be required to pledge any
assets to the Collateral Agent pursuant to the provisions of the Purchase
Agreement, to become a party hereto by executing a supplement or joinder hereto,
in substantially the form of Annex 6 hereto (a “Joinder Supplement”), and the
execution and delivery thereof shall not require the consent of any Debtor
hereunder. The rights and obligations of each Debtor hereunder shall remain in
full force and effect notwithstanding the addition of any new Debtor as a party
to this Agreement.

16.       Notices. All communications and notices provided under this Agreement
shall be in writing by in writing (including email or facsimile transmission),
telecopy or personal delivery and if to a Debtor addressed or delivered to such
Debtor at its address shown on the signature page hereof or if to the Collateral
Agent delivered to it at the address shown on its signature page hereto, or to
any party at such other address as may be designated by such party in a notice
to the other parties. Any notice shall be deemed given when transmitted by
email, telecopier or, when personally delivered, if mailed properly addressed,
shall be deemed given upon the third Business Day after the placing thereof in
the United States mail, postage prepaid.

17.       Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be
deemed to be a contract made under, governed by and interpreted pursuant to the
internal laws (and not the law of conflicts) of the State of Delaware. Section
9.9 of the Purchase Agreement is incorporated herein mutatis mutandis, as if a
part hereof.

18.       Entire Agreement. This Agreement and the other documents described or
contemplated herein embody the entire agreement and understanding among the
parties hereto and thereto and supersede all prior agreements and understandings
relating to the subject matter hereof and thereof.

19.       Severability. If any paragraph or part thereof of this Agreement shall
for any reason be held or adjudged to be invalid, illegal or unenforceable by
any court of competent jurisdiction, such paragraph or part thereof so
adjudicated invalid, illegal or unenforceable shall be deemed separate, distinct
and independent, and the remainder of this Agreement shall remain in full force
and effect and shall not be affected by such holding or adjudication.

20.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

18 

 

 

21.       Term of Agreement. Upon payment in full in cash, or other satisfaction
to the satisfaction of the Collateral Agent, of the Obligations (other than
contingent indemnification obligations for which no claim has been made) under
the Notes, the Purchase Agreement and the other Transaction Documents, the
security interest granted hereby shall automatically terminate and all rights to
the Collateral shall revert to the Debtors any other Person entitled thereto. At
such time, the Collateral Agent will authorize the filing of appropriate
termination statements to terminate such security interests, and deliver to the
Debtors satisfactions, releases of liens, discharges, terminations and other
release documentation releasing the Collateral Agent’s liens and security
interests in all of the assets and property of the Debtors.

22.       Collateral Agent. Each reference herein to any right granted to,
benefit conferred upon or power exercisable by the “Collateral Agent” shall be a
reference to the Collateral Agent for the Investors, and each action taken or
right exercised hereunder shall be deemed to have been so taken or exercised by
the Collateral Agent for the benefit of and on behalf of the Investors. The
Collateral Agent may resign and a successor Collateral Agent may be appointed in
the manner provided in the Purchase Agreement. The parties hereto agree that the
Collateral Agent shall be entitled to the benefits of, and the Company shall
have the indemnification obligations described in, Section 6.1 of the Purchase
Agreement.

[Signatures begin on the following page]

19 

 

IN WITNESS WHEREOF, the undersigned parties hereunto have executed this
Agreement by and through their duly authorized officers, as of the day and year
first above written.

COMPANY:

 

MRI Interventions, Inc.

 

 

By: /s/ Harold A. Hurwitz          

Name: Harold A. Hurwitz

Title: Chief Financial Officer

 

 

 



[Signature page to Security Agreement]



 

 

COLLATERAL AGENT:

 

PETRICHOR OPPORTUNITIES FUND I LP

 

By: Petrichor Opportunities Fund I GP LLC

 

 

By: /s/ Tadd Wessel                 

Name: Tadd Wessel

Title: Managing Member

Address for Notices:

Petrichor Opportunities Fund I LP
885 Third Avenue, Suite 2403
New York, NY 10022
Attn: Michael Beecham
Email: mbeecham@petrichorcap.com

 

 

 

 

 



[Signature page to Security Agreement]



 

 

Annex 1

 

Form of Pledge Supplement

 

This Pledge Supplement, dated as of __________ __, 20__, is delivered pursuant
to Section 7(b) of the Security Agreement, dated as of January 29, 2020, by the
undersigned Debtor, and the other Debtors from time to time party thereto, in
favor of Petrichor Opportunities Fund I LP, as Collateral Agent for the
Investors referred to therein (the “Security Agreement”). Capitalized terms used
herein without definition are used as defined in the Security Agreement.

The undersigned hereby agrees that this Pledge Supplement may be attached to the
Security Agreement and that the [Pledged Equity] [Commercial Tort Claims] listed
on [Annex 1-A] [Annex 1-B] to this Pledge Supplement shall be and become part of
the Collateral referred to in the Security Agreement and shall secure all
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 5 of the Security Agreement is true and
correct and as of the date hereof as if made on and as of such date.

[DEBTOR]


By:_________________________________
Name:
Title:

 

 

 

[Annex 1-A]

Pledged Equity

Issuer Owner Class of Stock or other Interests Certificate No. No. of Shares or
Interests Outstanding No. of Shares or Interests Held by Holder Percentage of
Class of Shares or Interests Outstanding                            

 

 

 

[Annex 1-B]

Commercial Tort Claims

 

 

Annex 2

 

FORM OF Issuer’s Acknowledgement

Each of the undersigned hereby (i) acknowledges receipt of a copy of that
certain Security Agreement dated as of January 29, 2020 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified and
in effect from time to time, the “Security Agreement”; capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Security Agreement), made by the Debtors party thereto and Petrichor
Opportunities Fund I LP, as Collateral Agent for the Investors (in such capacity
and together with any successors in such capacity, the “Agent”), (ii) agrees
promptly to note on its books the security interests granted to the Agent and
confirmed under the Security Agreement, (iii) subject to the provisions of the
Security Agreement, agrees that it will comply with instructions of the Agent or
its nominee with respect to the applicable Pledged Collateral without further
consent by the applicable Debtor, (iv) to the extent permitted by law, agrees
that the “issuer’s jurisdiction” (as defined in Section 8-110 of the UCC) is the
State of Delaware, U.S.A., (v) agrees to notify the Agent upon obtaining
knowledge of any interest in favor of any person in the applicable Pledged
Collateral that is adverse to the interest of the Agent therein, (vi) waives any
right or requirement at any time hereafter to receive a copy of the Security
Agreement in connection with the registration of any Pledged Collateral
thereunder in the name of the Agent or its nominee or the exercise of voting
rights by the Agent or its nominee and (vii) acknowledges that if any Debtor
transfers any Pledged Equity issued by the undersigned to any Person in
contravention of the terms of the Security Agreement, such transfer shall be
void as against the undersigned and the undersigned shall not record such
transfer on its books and records or treat such Person as the owner of such
Pledged Equity for any purpose. The undersigned hereby acknowledges and agrees
that upon the delivery of any certificates representing the Pledged Equity
issued by the undersigned endorsed to Agent or in blank, or to the extent the
Pledged Equity are not represented by certificates, upon the execution and
delivery of this acknowledgement by the parties hereto, Agent shall have
“control” (as defined in Article 8 or 9 of the UCC, as applicable) over the
Pledged Equity.

 

[ISSUER]

By: ____________________________________
Name: __________________________________
Title: ___________________________________

 

 

 

Annex 3

 

Form of equity interest Power

FOR VALUE RECEIVED, the undersigned, ____________ a _______________ (“Debtor”),
does hereby sell, assign and transfer to _______________________________* all of
its Equity Interests (as hereinafter defined) represented by Certificate
No(s).____________* in__________________, a _________________ (“Issuer”)
standing in the name of Debtor on the books of said Issuer. Debtor does hereby
irrevocably constitute and appoint ______________________*, as attorney, to
transfer the equity interests in said Issuer with full power of substitution in
the premises. The term “Equity Interest” means any security, share, unit,
partnership interest, membership interest, ownership interest, equity interest,
option, warrant, participation, “Equity Security” (as such term is defined in
Rule 3(a)11-1 of the General Rules and Regulations of the Securities Exchange
Act of 1934, as amended, or any similar statute then in effect, promulgated by
the Securities and Exchange Commission and any successor thereto) or analogous
interest (regardless of how designated) of or in a corporation, partnership,
limited partnership, limited liability company, business trust or other entity,
of whatever nature, type, series or class, whether voting or nonvoting,
certificated or uncertificated, common or preferred, and all rights and
privileges incident thereto.

 

Dated: _______________________*

 

DEBTOR:

______________________________________

By:_________________________________________       
Name:  _____________________________________       
Title:  ______________________________________       

 

 

 

*To Remain Blank

 

 

 

Annex 4

 

FORM OF IRREVOCABLE PROXY

(Interests of [Issuer])

For good and valuable consideration, receipt of which is hereby acknowledged,
the undersigned hereby irrevocably (to the fullest extent permitted by law)
appoints and constitutes Petrichor Opportunities Fund I LP, in its capacity as
Collateral Agent for the Investors (the “Proxy Holder”) the attorney and proxy
of the undersigned with full power of substitution and resubstitution, to the
full extent of the undersigned’s rights with respect to all of the Pledged
Collateral (as defined in the Security Agreement, defined below) which
constitute the shares or other equity interests (the “Interests”) of
_______________ (the “Company”). Upon the execution hereof, all prior proxies
given by the undersigned with respect to any of the Interests are hereby
revoked, and no subsequent proxies will be given with respect to any of the
Interests.

This proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Security Agreement dated as of January 29, 2020 (the “Security
Agreement”) by MRI Interventions, Inc., a Delaware corporation, and the other
Debtors party thereto for the benefit of the Proxy Holder in consideration of
the credit extended pursuant to the Purchase Agreement and the Notes.
Capitalized terms used herein but not otherwise defined in this irrevocable
proxy have the meanings ascribed to such terms in the Security Agreement.

The Proxy Holder named above will be empowered and may exercise this irrevocable
proxy to vote the Interests at any and all times after the occurrence and during
the continuation of an Event of Default, including but not limited to, at any
meeting of the shareholders or members of the Company, however called, and at
any adjournment thereof, or in any written action by consent of the shareholders
or members of the Company. This proxy shall remain in effect with respect to the
Interests as long as any of the Obligations remain outstanding (other than
contingent indemnity obligations that are not yet due and payable), and will
continue to be effective or automatically reinstated, as the case may be, if at
any time payment, in whole or in part, of any of the Obligations is rescinded or
must otherwise be restored or returned by Proxy Holder as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made (provided, that in the event
payment of all or any part of the Obligations is rescinded or must be restored
or returned, all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Proxy Holder in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations), notwithstanding any time limitations set forth in the
operating agreement and other organizational documents of the Company or the
limited liability Company act of the State of __________.

Any obligation of the undersigned hereunder shall be binding upon the heirs,
successors and assigns of the undersigned (including any transferee of any of
the Interests).

 

 

IN WITNESS WHEREOF, the undersigned has executed this irrevocable proxy as of
this ____ day of ___________, ______.

___________________________________  
By_____________________________________       
Print Name______________________________       
Title____________________________________         

 

 

 

Annex 5

 

FORM OF REGISTRATION PAGE

[Issuer]

[Membership Interest][Stock] Ledger as of ________, ___*

NAME CERTIFICATE NO. NUMBER OF INTERESTS      

 

 

 

Acknowledged By:

[Issuer]   By_____________________________________       
Print Name______________________________       
Title____________________________________         

 

*To Remain Blank - Not Completed at Closing

 

 

 

 

Annex 6

 

FORM OF JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of __________ __, 20__, made by________ (the
“Additional Debtor”), in favor of Petrichor Opportunities Fund I LP, in its
capacity as Collateral Agent for the Investors, in connection with the Security
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Security Agreement.

W I T N E S S E T H :

WHEREAS, there exists that cetain Securities Purchase Agreement, dated as of
January 11, 2020 (as amended, restated, replaced, supplemented, waived and/or
otherwise modified from time to time, the “Purchase Agreement”), among MRI
Interventions, Inc., a Delaware corporation (the “Company”), and Petrichor
Opportunities Fund I LP, as Collateral Agent for itself and for the benefit of
the Investors (the “Collateral Agent”);

WHEREAS, in connection with the Purchase Agreement, the Company and certain of
its Affiliates (other than the Additional Debtor) have entered into the Security
Agreement, dated as of January 29, 2020 (as amended, restated, supplemented,
waived and/or otherwise modified from time to time, the “Security Agreement”) in
favor of the Collateral Agent, for the benefit of the Investors;

WHEREAS, the Purchase Agreement, the Notes and the Security Agreement require
the Additional Debtor to become a party to the Security Agreement; and

WHEREAS, the Additional Debtor has agreed to execute and deliver this Joinder
Supplement in order to become a party to the Security Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Security Agreement. By executing and delivering this Joinder Supplement, the
Additional Debtor, as provided in Section 15 of the Security Agreement, hereby
becomes a party to the Security Agreement as a Debtor thereunder with the same
force and effect as if originally named therein as a Debtor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Debtor thereunder. The Additional Debtor hereby
represents and warrants, to the extent applicable, that each of the
representations and warranties contained in Section 5 of the Security Agreement
(including such representations and warranties under the Purchase Agreement
referred to therein) is true and correct in all material respects on and as of
the date hereof (after giving effect to this Joinder Supplement) as if made on
and as of such date except to the extent that any representation and warranty
relates to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date (provided
that any representation and warranty that is qualified by “materiality” or
“Material Adverse Effect” or similar language shall be true and correct in all
respects).

Without limiting the foregoing:

(a)       the Additional Debtor hereby grants to the Collateral Agent, for the
benefit of the Investors, a security interest in and Lien on all of the right,
title and interest of such Grantor in all of the Collateral now owned or at any
time hereafter acquired or created by the Additional Debtor or in which the
Additional Debtor now has or at any time in the future may acquire any right,
title or interest, as collateral security for the prompt and complete payment in
full and performance as and when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations; and

 

 

 

(b)       The information set forth in Annex 6-A is hereby added to the
information set forth in Schedules 5(d) through 5(g) to the Security Agreement.
By acknowledging and agreeing to this Joinder Supplement, the undersigned hereby
agree that this Joinder Supplement may be attached to the Security Agreement and
that the Collateral listed on Annex 6-A to this Joinder Supplement shall be and
become part of the Collateral referred to in the Security Agreement and shall
secure all Obligations.

2. GOVERNING LAW. THIS JOINDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Supplement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL DEBTOR]

By:___________________________

Name:
Title:



